                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DEMETRIUS WILLIAM EDWARDS,

            Petitioner,                     Case No. 2:17-cv-10103
                                            Hon. George Caram Steeh
      v.

MARK MCCULLICK,

         Respondent.
_____________________________/

      OPINION AND ORDER DENYING PETITIONER’S (1) MOTION
        FOR RECONSIDERATION [Dkts. 11, 14, 16, 18 and 23],
          and (2) MOTION FOR ORAL ARGUMENT [Dkt. 24]

      This is a habeas case filed by a Michigan prisoner under 28 U.S.C. §

2254. The Court denied the petition, but it granted Petitioner a certificate of

appealability with respect to his claim that his right to counsel was denied

during a second visit to the crime scene by the trial judge during his bench

trial. Before the Court are Petitioner’s motion for reconsideration and his

motion for oral argument. For the reasons stated below the motions will be

denied.

      Petitioner asserts in his motion for reconsideration that the Court

erroneously found his right-to-counsel claim procedurally defaulted


                                      -1-
because Michigan does not have a firmly established procedural rule

requiring a contemporaneous objection for such errors. Pursuant to Local

Rule 7.1(h), a party seeking reconsideration must demonstrate (i) a

“palpable defect” by which the court and the parties have been “misled,”

and (ii) that “correcting the defect will result in a different disposition of the

case.” E.D. Mich. L.R. 7.1(h)(3). A “palpable defect” is an error that is

“obvious, clear, unmistakable, manifest or plain.” United States v. Cican,

156 F. Supp. 2d 661, 668 (E.D. Mich. 2001).

      Relying primarily on Neal v. Wolfenbarger, 57 F. Supp. 3d 804 (E.D.

Mich. 2014) (Tarnow, J.), Petitioner asserts that Michigan’s

contemporaneous objection rule was not firmly established with respect to

right-to-counsel claims. In order to bar subsequent federal habeas review,

a state procedural rule must have been firmly established at the time of a

habeas petitioner’s default. See Ford v. Georgia, 498 U.S. 411, 424-25

(1991). The relevant inquiry is whether the petitioner could “be deemed to

have been apprised of [the procedural requirement’s] existence” at the time

he violated the rule. Id., at 423.

      At the time of Petitioner’s 2013 bench trial, Michigan had a clearly

established contemporaneous objection rule applicable to all trial errors,


                                        -2-
including so-called structural errors such as the denial of the right to

counsel. Under established Michigan law, unpreserved trial errors are

reviewed under the plain-error standard regardless of whether the error is

a violation of a court rule or a structural constitutional error. People v.

Vaughn, 491 Mich. 642, 665-667 (2012) (cited by People v. Cain, 498

Mich. 108, 117 n. 4 (2015)). The only difference with structural errors is that

the plain-error standard is modified so that no showing of actual prejudice

is required. People v. Shafier, 483 Mich. 205, 220 n. 15, (2009). Indeed,

the Sixth Circuit applied Michigan’s contemporaneous objection rule to bar

habeas review of other structural errors. See, e.g., Johnson v. Sherry, 586

F.3d 439, 444-445 (6th Cir. Mich. 2009) (finding Petitioner’s failure to object

to closure of courtroom resulted in procedural default). Petitioner was

apprised at the time of his trial of the requirement to preserve any alleged

errors by raising them in the trial court, and thereby affording the trial court

an opportunity to correct any errors.1

      Petitioner’s reliance on Hunt v. Mitchell, 261 F.3d 575 (6th Cir. 2001),


1
 There may be an exception, not applicable here, for a complete denial of the right to
counsel. In such cases, a defendant proceeding pro se at trial could have his right to
counsel “nullified by a determination that [his] ignorant failure to claim his rights
removes the protection of the Constitution.” Vaughn, 491 Mich. at 656-657. Here,
Petitioner was represented by counsel at trial who was present and remained silent
when the trial court informed the parties of his second visit to the crime scene.

                                           -3-
as standing for the proposition that right-to-counsel claims categorically

cannot be subject to the procedural default doctrine, is incorrect. The state

court in that case did not purport to rely on a procedural rule to reject the

petitioner’s claim. Rather, in ruling on the merits of the claim the state

courts mentioned that neither the petitioner nor his counsel complained to

the trial court that they were unprepared for trial. See State v. Hunt, No.

69658, 1996 WL 502151, at *3 (Ohio Ct. App. Sept. 5, 1996). Hunt says

nothing about whether a right to counsel claim can be procedurally

defaulted. The Court therefore did not err in finding that Petitioner

procedurally defaulted his right-to-counsel claim.

      The Court denies Petitioner’s motion for oral argument as moot.

      Accordingly, the Court (1) DENIES Petitioner’s motion for

reconsideration [Dkts. 11, 14, 16, 18 and 23], and (2) DENIES Petitioner’s

motion for oral argument [Dkt. 24].

      SO ORDERED.

Dated: March 13, 2019
                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                       -4-
              CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record
 on March 13, 2019, by electronic and/or ordinary mail.

                 s/Marcia Beauchemin
                     Deputy Clerk




                           -5-
